DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 05/20/2021.  Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18 and 21 are amended, claims 2, 6, 9, 13, 16 and 20 are cancelled, and claim 22 is newly added.  Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 and 21-22 are currently pending.

Response to Arguments
Applicant’s remarks, see pages 7-9, with respect to the rejections under 35 USC 103 have been fully considered.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 8, 10, 12, 14, 15, 17, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Hyun et al. (US 2018/0293556), hereinafter Hyun, in view of Ventura et al. (US 2018/0101842), hereinafter Ventura.
Regarding claim 1, Hyun discloses a computer implemented method, comprising: 
monitoring, by a solution manager of a blockchain network comprising a plurality of nodes, metadata received from the plurality of nodes indicative of a health of the blockchain network (Hyun, [0043]: monitoring node (solution manager) monitors timestamps (metadata) recorded in blocks received from blockchain nodes in order to calculate block creating times; [0037]: the block creation times are used by management apparatus (solution manager) to determine when the average block creation time for the network is longer than a target time (i.e. to determine the health of the blockchain network)); 
identifying an alert condition associated with the health of the blockchain network based on the metadata (Hyun, [0037]: determining when the average block creation time is longer than a target time (alert condition)). 
Hyun does not explicitly disclose instructing a node, communicatively coupled to the solution manager, to perform an action responsive to the identified alert, wherein the 
However, Ventura discloses instructing a node, communicatively coupled to the solution manager, to perform an action responsive to the identified alert, wherein the action comprises one of: instructing a new node to join the network or instructing one of the plurality of nodes to reboot (Ventura, [0100]: user computing entity (solution manager) sends a restart command to a first node computing entity via another node computing entity in response to a triggering event (identified alert) such as a fault).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun and Ventura before him or her before the effective filing date of the claimed invention, to modify a method for monitoring the block creation times (metadata) of nodes in a blockchain network as taught by Hyun, to include identifying when a node is experiencing a fault condition as taught by Ventura in order to restart the node.  The motivation for doing so would have been to improve the performance of the network (Ventura, [0099]).
Regarding claim 8, the limitations have been addressed in the rejection of claim 1, and furthermore, Hyun discloses a system, comprising: 
a memory (Hyun, [0043]: monitoring node, management apparatus); and 
at least one processor coupled to the memory and configured to perform operations (Hyun, [0043]: monitoring node, management apparatus).
Regarding claim 15, the limitations have been addressed in the rejection of claim 1, and furthermore, Hyun discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing Hyun, [0043]: monitoring node, management apparatus).
Regarding claim 3, Hyun discloses further comprising: receiving, by the solution manager, blockchain network transactions from a plurality of additional nodes within the blockchain network (Hyun, [0040], [0043]: monitoring node (solution manager) receives transactions recorded in new blocks from other blockchain nodes).
Regarding claim 5, Hyun discloses wherein the metadata comprises at least one of: a time taken to broadcast messages across nodes of the blockchain network, a time taken to create a new block of the blockchain, an incentive for generating the new block of the blockchain, or a number of outstanding transactions (Hyun, [0037], [0043]: block creation time).
Regarding claim 7, Hyun discloses wherein the solution manager is configured to adjust an operating parameter of the blockchain network responsive to the alert (Hyun, [0037], [0039]: management apparatus (solution manager) adjusts the block creation time (operating parameter) when the average block creation time is longer than a target time (alert)).
Regarding claims 10 and 17, the limitations have been addressed in the rejection of claim 3.
Regarding claims 12 and 19, the limitations have been addressed in the rejection of claim 5.
Regarding claims 14 and 21, 
Regarding claim 22, Hyun does not explicitly disclose wherein the action comprises migrating a task from a first node of the plurality of nodes to a second node of the plurality of nodes.
However, Ventura discloses wherein the action comprises migrating a task from a first node of the plurality of nodes to a second node of the plurality of nodes (Ventura, [0133]: migrating the processing of an event stream from a first node computing entity to a second node computing entity).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun and Ventura before him or her before the effective filing date of the claimed invention, to modify a method for monitoring the block creation times (metadata) of nodes in a blockchain network as taught by Hyun, to include identifying when a node is experiencing a fault condition as taught by Ventura in order to migrate its processing to another node.  The motivation for doing so would have been to improve the performance of the network (Ventura, [0099]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Hyun in view of Ventura, and further in view of Winarski (US 2019/0258971).
Regarding claim 4, Hyun and Ventura do not explicitly wherein the solution manager is configured to mine the blockchain network to generate a new block of the blockchain.
However, Winarski discloses wherein the solution manager is configured to mine the blockchain network to generate a new block of the blockchain (Winarski, [0008], [0043]: NAG (solution manager node) monitors the creation of blocks by nodes in a distributed network (blockchain network) and generates a failure block (new block) when a node fails to create a block within a specified period of time).
It would have been obvious to one of ordinary skill in the art, having the teachings of Hyun, Ventura and Winarski before him or her before the effective filing date of the claimed invention, to modify a method for monitoring the block creation times of nodes in a blockchain network as taught by Hyun, to include identifying and sending information regarding block creation failures within a new block appended to the blockchain as taught by Winarski.  The motivation for doing so would have been to utilize an inherently secure mechanism for alerting nodes in the network of a problem (Winarski, [0038], [0043]).
Regarding claims 11 and 18, the rejections have been addressed in the rejection of claim 4.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Mahatwo et al. (US 2020/0125738) discloses detecting when a particular peer in a blockchain network becomes unresponsive, and identifying an available node with sufficient resources on which to restart the particular peer (Mahatwo, [0014], [0072]-[0073]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.	




/LESA M KENNEDY/Examiner, Art Unit 2458                                                                                                                                                                                             
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458